Name: Twenty-second Commission Directive 78/522/EEC of 30 May 1978 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1978-06-17

 Avis juridique important|31978L0522Twenty-second Commission Directive 78/522/EEC of 30 May 1978 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 159 , 17/06/1978 P. 0043 - 0044 Greek special edition: Chapter 03 Volume 21 P. 0154 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 40 , 10 . 2 . 1978 , P . 19 . TWENTY-SECOND COMMISSION DIRECTIVE OF 30 MAY 1978 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 78/522/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY THE TWENTY-FIRST COMMISSION DIRECTIVE 78/117/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THE ABOVEMENTIONED DIRECTIVE PROVIDES FOR THE CONTENT OF THE ANNEXES TO BE SUBJECT TO CONSTANT REVISION IN THE LIGHT OF THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS , FOLLOWING WIDE EXPERIMENTATION , RONIDAZOLE AND IPRONIDAZOLE , BOTH HITHERTO ENTERED UNDER ANNEX II , CAN BE AUTHORIZED , UNDER CERTAIN CONDITIONS , FOR USE AT COMMUNITY LEVEL IN TURKEY FEEDINGSTUFFS ; WHEREAS FURTHERMORE IT IS NECESSARY TO ADJUST THE CONDITIONS OF USE SHOWN IN ANNEX I FOR DIMETRIDAZOLE ; WHEREAS IT APPEARS THAT THE USE OF DIMETRIDAZOLE , AND RONIDAZOLE ALLOWED UNDER ANNEX II FOR CERTAIN SPECIES , REQUIRES FURTHER TESTING ; WHEREAS THE PERIOD DURING WHICH THE MEMBER STATES MAY AUTHORIZE THEIR USE FOR THESE SPECIES SHOULD THEREFORE BE EXTENDED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC ARE HEREBY AMENDED AS FOLLOWS : 1 . IN ANNEX I , PART D ' COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES ' , ( A ) ITEM NO E 754 ' DIMETRIZADOLE ' IS AMENDED TO READ AS FOLLOWS : // // // // // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // CHEMICAL NAME , DESCRIPTION // ANIMAL SPECIES // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // // E 754 // DIMETRI- DAZOLE // 1,2-DIMETHYL-5- NITROIMIDAZOLE // TURKEYS GUINEA FOWL // // 100 125 // 200 150 // USE PROHIBITED FROM LAYING AGE ONWARDS AND AT LEAST SIX DAYS BEFORE SLAUGHTER RESPECTIVELY // ( B ) THE FOLLOWING ITEMS ARE ADDED : // // // // // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // CHEMICAL NAME , DESCRIPTION // ANIMAL SPECIES // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // // E 759 // RONIDAZOLE // ( 1-METHYL-5-NITRO- IMIDAZOL-2-YL)- METHYL- CARBAMATE // TURKEYS // // 60 // 90 // USE PROHIBITED FROM LAYING AGE ONWARDS AND AT LEAST SIX DAYS BEFORE SLAUGHTER RESPECTIVELY // E 760 // IPRONIDAZOLE // 1-METHYL-2-ISO- PROPYL-5-NITRO- IMIDAZOLE // TURKEYS // // 50 // 85 // USE PROHIBITED FROM LAYING AGE ONWARDS AND AT LEAST SIX DAYS BEFORE SLAUGHTER RESPECTIVELY // 2 . IN ANNEX II , PART B ' COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES ' , THE DATE ' 30 JUNE 1978 ' SHOWN IN THE ' PERIOD OF AUTHORIZATION ' COLUMN SHALL READ ' 31 DECEMBER 1978 ' FOR THE FOLLOWING ITEMS : NO 2 DIMETRIDAZOLE , NO 12 RONIDAZOLE ( IN THE CASE OF PIGS ONLY ). ARTICLE 2 MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH ARTICLE 1 ( 1 ) WITH EFFECT FROM 1 JULY 1978 AND SHALL IMMEDIATELY INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 30 MAY 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT